Citation Nr: 1220952	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for food allergies, claimed due to immunizations, asbestos exposure, and/or exposure to Gulf War environmental hazards.

2.  Entitlement to service connection for undifferentiated connective tissue disease, claimed due to immunizations, asbestos exposure, and/or exposure to Gulf War environmental hazards.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001 and again from February 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was scheduled a hearing before the Board in March 2012 as requested, but she failed to show despite notification being sent to her last known address.  No good cause has been shown for her failure to appear, and she has not otherwise requested a new hearing.  The Board considers the Veteran's hearing request WITHDRAWN. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran claims she was exposed to various toxins in the military, to include during her deployment in Southwest Asia.  Specifically, prior to deployment, she indicates she received various immunizations, to include "an experimental" Anthrax vaccination.  She also identified exposure to various chemical/environmental hazards while overseas, to include burning garbage and sand storms.  She further claims being exposed to asbestos within military dormitories from May 1998 to September 1998.  She indicates these dormitories have since been shut down due to the discovery of asbestos.

Initially, the Board finds the RO's attempts to verify asbestos exposure are incomplete.  The Veteran's personnel records are not in the file nor were any attempts made to verify whether the Veteran's military dormitories from May 1998 to September 1998 were in fact shut down due to confirmed asbestos.  Corrective action is needed.

Due to these claimed exposures, the Veteran claims she developed food allergies or other food intolerances.  She also believes she developed Lupus or some other disease affecting her joints and muscles.  

VA regulations provide that compensation will be paid to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2011).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: muscle pain, joint pain, and gastrointestinal signs or symptoms.  

The Veteran's service treatment records confirm she received various immunizations prior to her overseas deployment, to include an Anthrax vaccine.  There is nothing, however, that indicates it was an "experimental" vaccine.  The records are silent as to any complaints, treatment or diagnoses specifically related to food allergies or suspected food allergies.  The Veteran was treated for abdominal cramping and diarrhea viral related, which resolved fully prior to separation from the military.  The records also do not indicate complaints, treatment or diagnoses of Lupus specifically, but there are numerous entries indicating she complained and sought treatment for various joint pains, to include her back, hip, shoulder, and leg.  There is also reference within the military records to a motor vehicle accident causing a low back injury.

After service, the Veteran has been treated for various seasonal allergies and, indeed, is service-connected for allergic rhinitis.  Private treatment records reveal in October 2004, the Veteran had several positive skin test readings to foods.  Follow-up blood tests in April 2005, however, revealed "no true food allergy."  Rather, the Veteran was diagnosed with mild gastroesophageal reflux disease (GERD).  

With regard to her Lupus claim, after service the Veteran sought treatment from a rheumatologist who identified some abnormal lab findings in 2005, less than 2 years after separation from service.  Her private rheumatologist diagnosed the Veteran with an "undifferentiated connective tissue disease with abnormal serologies," but found no symptoms of disease activity.  

The Veteran has never been afforded a VA examination to ascertain whether her current diagnosis and/or undiagnosed food intolerances and joint problems stem from her Gulf War service, in-service treatment, the MVA, or the claimed exposure to chemical/environmental hazards in the military, to include asbestos.  The Board notes the Veteran is competent to testify as to in-service injuries and symptoms since service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A VA examination is required to determine whether the Veteran has food allergies or a connective tissue disorder or an undiagnosed illness manifested by a compensable level of symptomatology.  See 38 C.F.R. § 3.317.  

The RO should also take this opportunity to obtain any outstanding private or VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify all medical providers who treated her for her food intolerances, GERD, and undifferentiated connective tissue disease since service.  After securing the necessary release, obtain those records.  

2.  Contact NPRC, the Air Force or any other appropriate agency to obtain the Veteran's personnel records and to verify whether the dormitories she stayed in from May 1998 to September 1998 were shut down due to asbestos.

3.  After the above records are obtained, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine whether she has a food allergy, to include GERD or a disability related to an undiagnosed illness.  The examination should be conducted following the protocol in any applicable VA disability examination or Gulf War guidelines worksheet.  
   
The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner(s) is (are) asked to address the following:

(a)  Does the Veteran have any diagnosed gastrointestinal disorder or food allergy?

(b)  If so, for any of the diagnosed conditions, the examiner should opine whether it is at least as likely as not (50 percent probability) the disability is related to the Veteran's Gulf War service, claimed frequent food intolerances since service or any other incident of her military service, to include: in-service treatment for abdominal pain, diarrhea and fever; her claimed chemical/environmental exposures in the Gulf War; immunizations; or claimed asbestos exposure? 

(c)  If the examiner finds any undiagnosed illness manifested by gastrointestinal or allergic-like symptoms, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, the examiner should identify all symptoms of such illness and explain why it cannot be attributed to a known diagnosis. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the foregoing, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of any connective tissue disease, to include Lupus.  The examination should be conducted following the protocol in any applicable VA disability examination or Gulf War guidelines worksheet.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:

(a)  Does the Veteran have a diagnosed connective tissue disease, to include Lupus?

(b)  If so, for any of the diagnosed conditions, the examiner should opine whether it is at least as likely as not (50 percent probability) the disability is related to the Veteran's Gulf War service, her in-service joint complaints, the in-service MVA, the in-service environmental/chemical exposure in the Persian Gulf, her vaccinations, her claimed asbestos exposure, or any other incident of service?

(c)  If the examiner finds any undiagnosed illness manifested by chronic joint and muscle pain symptoms, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, the examiner should identify all symptoms of such illness and explain why it cannot be attributed to a known diagnosis. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

